DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Notice of Allowance
Claims  1-7 & 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest, prior art of record, of record either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: the Kelvin connection having a first connector directly coupled at a first end to a transistor gate of the transistor and a second connector directly coupled at a first end to a differing terminal of the transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector; and an external busbar connector having a “U”- bend shape.
Yoshinaga (2017/0271999) fails to teach the encapsulant and the Kelvin connection. McPherson (US Pub no. 2015/0216067)does not disclose the Kelvin connection having a first connector directly coupled at a first end to a  Filing Date: October 25, 2016transistor gate of the transistor and a second connector directly coupled at a first end to a differing terminal of the transistor", Furthermore, neither Yoshiniga et al or McPherson et al teaches wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector; and an external busbar connector, the connector having a “U”-bend shape.
Application No.: 15/334,090Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the  closest prior art of record,  Xu (US Pub no. 2018/0022220 A1) in view of Hiramitsu (US Pub no.2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) , either singularly or in combination, does not disclose or suggest the combination of limitations of claim 15 including: the Kelvin connection having a first connector directly coupled at a first end to a gate of the insulated-gate bipolar transistor and a second connector directly coupled at a first end to an emitter of the insulated- gate bipolar transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector; and an external busbar connector having a “U”- bend shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813